DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one of said modeling material formulations" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at least one of said at least two modeling material formulations.”
Claim 1 recites the limitation “at least one, at least two, or each, of said modeling material formulations.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “at least one”, and the claim also recites “at least two” which is the narrower statement of the range/limitation, and the claim also recites “each” which is even narrower than either of “at least one” or “at least two.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner considers the claim to require “at least one.”
Claim 1 recites the limitation “exposing the modeling formulation to a condition for inducing initation of ROMP of said monomer by said catalyst and to a condition for inducing polymerization or curing of said at least one material polymerizable or curable via a non-ROMP reaction” in lines 14-17. The limitation is indefinite as ambiguous, because the limitation previously recites “at least two modeling formulations” making it unclear to which modeling formulation the limitation refers. Moreover, Claim 1 prior to this limitation, Claim 1 does not require that both monomer polymerizable by ring opening and also at least one material polymerizable or curable by a non-ROMP reaction be in the same modeling material formulation, making unclear how exposing a modeling material formulation can provide a condition for inducing initiation of ROMP and of non-ROMP in the same material; it is not clear whether this limitation implies that both ROMP monomers and non-ROMP material are actually in the same coating formulation since it requires exposing a single modeling material formulation to two different conditions, one which induces ROMP and one which induces non-ROMP. For purpose of examination, Examiner considers the limitation to include exposing any number of modeling formulations, including a single or multiple ones, to a condition or conditions which will induce polymerization both in ROMP and non-ROMP.
Claim 1 recites the limitation "said toughening agent" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a toughening agent.”
Claim 2 recites the limitation “molecular weight lower than 30,000, or lower than 20,000, or lower than 10,000 Daltons.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation “lower than 30,000”, and the claim also recites “lower than 20,000” which is the narrower statement of the range/limitation, and the claim also recites “lower than 10,000” which is even narrower than either of the first two ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner considers the claim to require “lower than 30,000 Daltons.”
Claim 5 recites the limitation “said exposing to said catalyst.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation “exposing the modeling material formulation to a condition . . ., ” but does not require either exposing the catalyst or exposing any specific modeling material of at least two modeling material formulations which include the catalyst. Examiner considers the limitation to include the interpretation “exposing to said catalyst.”
Claim 6 recites the limitation "one of said modeling material formulations" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “one of said at least two modeling material formulations.”
Claim 6 recites the limitation "another one of said modeling material formulation" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “another one of said at least two modeling material formulations.”
Claim 7 recites the limitation “catalyst is inactive towards initiating ROMP of said monomer.” The limitation is indefinite, because it is not clear, then, what is meant by “a catalyst for initiating ROMP of said monomer,” since “a catalyst for initiating ROMP” is interpreted as “a catalyst capable of initiating ROMP,” and it is not clear how a catalyst can be simultaneously both capable of initiating ROMP as in Claim 1 and also NOT capable of initiating ROMP since in Claim 7, it is inactive. Examiner considers the limitation in Claim 7 to contain a hidden implication that a step occurs in which an inactive catalyst becomes active.
Claim 8 recites the limitation “catalyst is activatable upon exposure to said condition.” The limitation is indefinite, because Claim 1 requires a catalyst capable of initiating ROMP (“a catalyst for initiating ROMP”), while Claim 8 only requires that it become activatable, not active. Examiner considers the limitation to require an actually active catalyst, since Claim 1 recites such a catalyst (i.e. one capable of inducing ROMP); an inactive or activatable catalyst is not a catalyst.
Claim 12 recites the limitation "at least one of said modeling material formulations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at least one of said at least two modeling material formulations.”
Claim 12 recites the limitation “at least one of said modeling material formulations comprises said unsaturated cyclic monomer polymerizable by ROMP and said activator.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation is intended to mean that there is a single formulation of said at least two modeling material formulations which comprises BOTH a monomer polymerizable by ROMP AND ALSO an activator, or whether it permits the monomer polymerizable by ROMP to be included in at least one of said at least two modeling material formulations and said activator to be included in at least one of said at least two modeling material formulations so that together they are each in at least one of said at least two modeling material formulations. Examiner considers the broadest reasonable interpretation to permit at least two modeling materials, one with the monomer polymerizable by ROMP and another one with the activator, so that together there are at least one (i.e. two in this example) of the modeling formulations which comprise the monomer polymerizable by ROMP and the activator.
Claim 13 recites the limitation "at least one of said modeling material formulations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at least one of said at least two modeling material formulations.”
Claim 13 recites the limitation “at least one of said modeling material formulations comprises said unsaturated cyclic monomer polymerizable by ROMP, and said catalyst.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation is intended to mean that there is a single formulation of said at least two modeling material formulations which comprises BOTH a monomer polymerizable by ROMP AND ALSO a catalyst, or whether it permits the monomer polymerizable by ROMP to be included in at least one of said at least two modeling material formulations and said catalyst to be included in at least one of said at least two modeling material formulations so that together they are each in at least one of said at least two modeling material formulations (since they are in two formulations, which is at least one). Examiner considers the broadest reasonable interpretation to permit at least two modeling materials, one with the monomer polymerizable by ROMP and another one with the catalyst, so that together there are at least one (i.e. two in this example) of the modeling formulations which comprise the monomer polymerizable by ROMP and the catalyst.
Claim 15 recites the limitation "said polymerizable material" in line 1.  There is ambiguous antecedent basis for this limitation in the claim, since Claim 1 recites two polymerizable materials, one including a monomer polymerizable by ROMP and another material polymerizable or curable via a non-ROMP reaction. Moreover, since the limitation only requires “polymerizable material,” it is not clear whether it is intended to exclude “curable material.” Additionally, the limitation refers to “said polymerizable material” where Claim 1 recites “at least one material polymerizable or curable,” making it unclear to what specific polymerizable material of the “at least one material polymerizable or curable via a non-ROMP reaction” it might refer if it is indeed intended to refer back to the limitation “at least one material polymerizable or curable . . . .” Examiner considers the limitation to include the interpretation “said at least one material polymerizable or curable via a non-ROMP reaction.”
Claim 17 recites the limitation "at least one of said modeling material formulations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at least one of said at least two modeling material formulations.”
Claim 18 recites the limitation "said material polymerizable or curable via said non-ROMP reaction" in lines 2-3.  There is ambiguous antecedent basis for this limitation in the claim, because Claim 1 requires “at least one material polymerizable or curable via a non-ROMP reaction,” making it unclear which material of the at least one material is intended to be “said material.” Examiner considers the limitation to include the interpretation  "said at least one material polymerizable or curable via said non-ROMP reaction."
Claim 19 recites the limitation "said chemical group" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a chemical group.”
Claim 19 recites the limitation "said chemical group or material polymerizable or curable . . . " in line 3.  There is ambiguous antecedent basis for this limitation in the claim, because Claim 1 requires “at least one material polymerizable or curable via a non-ROMP reaction,” making it unclear which material of the at least one material is intended to be “said material.”. Examiner considers the limitation to include the interpretation "a chemical group or said at least one material polymerizable or curable . . . ."
Claim 20 recites the limitation "at least one of said modeling material formulations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at least one of said at least two modeling material formulations.”
Claim 20 recites the limitation “at least one of said modeling material formulations comprises said monomer polymerizable by said ROMP and said initiator and at least one another modeling material formulation comprises said material polymerizable or curable via a non-ROMP reaction and said catalyst.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation is intended to mean that there is at least one single formulation which includes both the monomer and also the initiator and another at least one single formulation which includes both a material polymerizable or curable via a non-ROMP reaction and also a catalyst, or whether it permits each component to be in each of at least four different modeling material formulations, or fewer combinations, such that in such an instance at least two (which includes at least one) of said at least two modeling material formulations include the monomer and the initiator (one in each modeling material formulation) while another at least two (which includes at least one) of said at least two modeling material formulations include the at least one material polymerizable or curable via a non-ROMP reaction and said catalyst (one in each modeling material formulation).Examiner considers the limitation to include each component in a different modeling material formulation.
Claim 20 recites the limitation "said material polymerizable or curable via said non-ROMP reaction" in lines 3-4.  There is ambiguous antecedent basis for this limitation in the claim, because Claim 1 requires “at least one material polymerizable or curable via a non-ROMP reaction,” making it unclear which material of the at least one material is intended to be “said material.” Examiner considers the limitation to include the interpretation "said at least one material polymerizable or curable via said non-ROMP reaction."
Claims 2-20 are rejected as depending from other rejected claims.
Claims 7-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires dispensing a composition which includes “a catalyst for initiating ROMP” (i.e. capable of initiating ROMP); an inactive catalyst or activatable catalyst in Claims 7-13 in a modeling material being dispensed is not a catalyst capable of initiating ROMP in a modeling material being dispensed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2005/0040564) in view of Patel et al. (US 2004/0145088).
Regarding Claim 1, Oliver et al. (US’564) teach a method of fabricating a three-dimensional object, the method comprising sequentially forming a plurality of layers in a configured pattern corresponding to the shape of the object (Abstract; [0002]), thereby forming the object, wherein said formation of each layer comprises: dispensing by at least two inkjet printing head nozzle arrays (printheads, each including a plurality of printhead dispensers [0017]) at least two modeling material formulations, each nozzle array jetting one of said at least two modeling material formulations (e.g. one holds and initiator and another holds a norbornene-based build material or one holds a first norbornene based build material and a third holds a second norbornene based build material [0018, ]: NOTE three printheads are used, one for a first norbornene based material, and one for a second norbornene based material), wherein at least one of said modeling material formulations comprises an unsaturated cyclic monomer polymerizable by ring opening metathesis polymerization (ROMP) (Figs. 4, 5A, 5B; [0011, 0038-0040], at least one of said modeling material formulations comprises a catalyst for initiating ROMP of said monomer [0029, 0030-0031], and at least one of said modeling material formulations comprises at least one material polymerizable or curable via a non-ROMP reaction (acrylic, vinyl ether monomers/ oligomers [0042-0043, 0045]); and exposing the modeling material formulation to a condition for inducing initiation of ROMP of said monomer by said catalyst (Claim 1; Fig. 4; [0031]). US’564 fails to describe that at least one of the modeling material formulations comprises an unsaturated cyclic monomer polymerizable by ring opening metathesis polymerization (ROMP, at least one of said modeling material formulations comprises a catalyst for initiating ROMP of the monomer, and at least one of said modeling material formulations comprises at least one material polymerizable or curable via a non-ROMP reaction; however, this limitation is met by a single formulation which includes all of them or by multiple formulations which contain all of them. Because US’564 teaches that different modeling formulations including monomer polymerizable by ROMP can be jetted by different printheads, and that modeling formulations can include both ROMP and non-ROMP monomers, and also that these formulations can include catalyst, it would have been obvious to a person of ordinary skill in the art to practice the process by dispensing modeling formulations including ROMP monomers, at least one of which contains non-ROMP monomer and at least one of which contains catalyst, with multiple printhead nozzle arrays.
US’564 fails to teach a toughening agent or explicitly to teach exposing modeling material formulation to a condition for inducing polymerization or curing of the at least one material polymerizable or curable by a non-ROMP reaction. Patel et al. (US’088) teach an analogous method of fabricating a three-dimensional object, including sequentially forming a plurality of layers in a configured pattern corresponding to the shape of the object (Abstract; [0066]), thereby forming the object, wherein said formation of each layer comprises: dispensing by at least two inkjet printheads at least two modeling material formulations [0059], each nozzle array jetting one of said at least two modeling material formulations, wherein at least one of said modeling material formulations comprises an unsaturated cyclic monomer polymerizable by ring opening metathesis polymerization (ROMP) (e.g. oxetane) [0073], at least one of said modeling material formulations comprises a catalyst for initiating polymerization of curable modeling material formulation [0049, 0055, 0057-0058], including those which undergo ROMP [0057], at least one of said modeling material formulations comprises at least one material polymerizable or curable via a non-ROMP reaction (e.g. acrylic, polyvinyl acetal and others) [0018-0019, 0021, 0073], and at least one said modeling material formulation further comprises said toughening agent [0048, 0056]; and exposing curable materials in the modeling material formulation to a condition for inducing initiation of polymerization, polymerization or curing of the at least one material without specifying a particular mechanism for each curable material to thereby obtain a cured modeling material to thereby obtain a cured modeling material [0047].  However, it teaches condensation reactions for certain epoxy/ amine or isocyanate/ polyol/ amine materials [0019-0020, 0050]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’564 by exposing the modeling material with ROMP monomer to conditions for inducing polymerization of that monomer and to expose the modeling material polymerizable or curable via a mechanism other than ROMP to polymerize such modeling materials, because US’564 suggests that modeling materials should be polymerized or cured by the mechanism by which such materials are polymerized. Moreover, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’564 by including a toughening agent in at least one of the modeling material formulations, because US’088 suggests including a toughening agent to toughen the product [0017, 0023,0030,0037,0048,0056].
Regarding Claim 14, US’564 teaches materials comprising monomers or oligomers  polymerizable or curable by free-radical, cationic, and/ or polycondensation [0019, 0021-0022, 0049, 0050-0051, 0057]
Regarding Claims 15-16, US’564 suggests non-ROMP polymerizable or curable materials (monomers/ oligomers) can be included in a material including ROMP monomers [0043]. US’088 suggests that non-ROMP polymerizable or curable materials (monomers/ oligomers) and ROMP monomers can be in separate modeling materials to form a composite [0073]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’564 either by including ROMP and non-ROMP materials together in a single modeling material formulation or in separate ones to provide a final product with desirable properties or as a composite with layers made of desired materials, because the combination of US’564 in view of US’088 suggests different modeling materials, some of which include both ROMP and non-ROMP materials and others of which separate them into different modeling material formulations.
Regarding Claim 17, US’088 suggests that a modeling material further include an initiator of a condensation reaction [0050]. It would have been obvious to a person of ordinary skill in the art at the time of invention to include an initiator for polymerizing materials which do not polymerize by ROMP, because both US’564 and US’088 suggest such materials, and US’088 further suggests initiators capable of initiating non-ROMP polymerization.
Regarding Claim 19, US’564 in view of US’088 teach exposing ROMP and non-ROMP reactions to other compounds which initiate polymerization, and at least to that extent, they are the same.
Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2005/0040564) in view of Patel et al. (US 2004/0145088) as applied to Claim 1 above, and further in view of Setiabudi (US 6,001,909).
Regarding Claims 5, 7, and 8, US’564 suggests photoinitiators, which initiate polymerization when exposed to light [0030, 0038, 0041] and ruthenium, osmium, titanium, and molybdenum catalysts [0029-0031]. The combination of US’564 in view of US’088 fails to teach that the catalyst does not initiate ROMP prior to exposing the catalyst. Setiabudi (US’909) teach a polymerizable composition including materials capable of undergoing ring-opening metathesis polymerization, including norbornene and norbornene derivatives (col. 4, lines 63-67) and a catalyst (e.g. ruthenium, osmium) (col. 10, lines 50-61) with a photolabile ligand which activates the catalyst when exposed to light (i.e. “is inactive towards initiating ROMP of said monomer” at least until exposure to said condition, namely light)  (col. 11, lines 1-5; col. 13, lines 12-20). It would have been obvious to a person of ordinary skill in the art at the time to modify the process of US’564 in view of US’088 by including in a modeling formulation including a monomer polymerizable by ROMP a catalyst which is activated by light after being “inactive towards initiating ROMP of said monomer” in order to prevent curing before dispensing, after which the catalyst is activated (“activatable”).
Claims 6, 18, and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 2005/0040564) in view of Patel et al. (US 2004/0145088) as applied to Claim 1 above, and further in view of Yudovin-Farber et al. (WO 2013/128452).
Regarding Claims 6, 18, and 20, the combination of US’564 in view of US’088 fails to teach that one of the modeling material formulations comprises the ROMP monomer and is devoid of the catalyst of another modeling material formulation comprising the catalyst. Yudovin-Farber et al. (WO’452) teach an analogous ink jet printing method, wherein a first composition and a second composition are deposited from different dispensers to form polymerizable deposited layers (Abstract). The first composition includes a first polymerizable compound (by free-radical) and a compound which initiates polymerization of the second composition (cationic photoinitiator), but not the first, while the second composition is polymerizable by the compound which initiates polymerization of the second composition and does not include the compound which initiates polymerization of the second composition (Abstract). The first composition can further be devoid of a compound (radical photoinitiator) which initiates polymerization of the first composition, while the second composition can include a compound which initiates polymerization of the first composition, but not the second composition. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’564 in view of US’088 with modeling material formulations which include compounds (e.g. catalysts or initiators) to initiate polymerization of other modeling materials while being devoid of compounds which initiate polymerization of own polymerizable materials, because US’452 suggests such a technique to time polymerization after dispensing and combining the modeling formulations [0001-0002].
Allowable Subject Matter
Claims 2-4, and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, no prior art which teaches or fairly suggests a toughening agent with all of the recited properties has been identified as of the time of this Office Action.
Regarding Claim 9, no prior art which teaches or fairly suggests an activator for chemically activating the catalyst in at least one of the modeling material formulations, wherein prior to exposing to a condition, said activator is incapable of activating said catalyst, has been identified as of the time of this Office Action.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712